IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


GEORGE HOGAN,

              Appellant,

 v.                                                 Case No. 5D16-1191

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed February 3, 2017

Appeal from the Circuit Court
for Orange County,
Heather L. Higbee, Judge.

James S. Purdy, Public Defender, and
Nancy Ryan, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       AFFIRMED. See State v. Gonzalez, 121 So. 3d 625 (Fla. 4th DCA 2013) (holding

prosecutor has discretion to charge defendant under general crime even though more

specific crime exists).


SAWAYA, ORFINGER and TORPY, JJ., concur.